LANE, J.
charged the jury, that if there was any fraud in obtaining the policy, or if the fire resulted from the negligence or fraud of the plaintiff, he had no right to recover. Such articles of linen,, sheets, and shirts as were actually laid in with a view to the use of *233the family, if exhibited at the preliminary inspection, were within the policy — so were such as had been laid in for sale or traffic in the usual way in the store; but such as were concealed, and intended for secret sale, or for other use, wex-e not embraced within the policy. The watch is of the description of articles usually denoxninated ■memorandum ax-ticles, and is not included in the policy.
N. Wright, for the defendants,
moved for a new trial, because the vex-dict is against evidence, and because the jury assessed •damages for the linexx sheets and shirts.
Fox, contra.
Vex-dict for the plaintiff, $502.68.
LANE, J. We should like this verdict better if it had omitted the price of the linen, &c., and perhaps the jxlaintiff will consent to reduce it by the value of the linen, to avoid a new trial. If he is disposed to make such a px-oposition he may do it now, before we make up an opinion on the motion.
The vei-dict was so reduced, and judgment then rendered upon it.